Citation Nr: 1539844	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.   Entitlement to service connection for sleep apnea, to include as secondary to service-connected cognitive disorder and dissociative episodes.  

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of housebound status.  


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney-at-Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from September 1990 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2007 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2014, this matter was last before the Board at which time it was remanded for further development.  At that time, the Board also granted the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and for service connection of a cognitive disorder, claimed as traumatic brain injury (TBI).  

The Board notes that the Veteran has been found incompetent for VA purposes.  See January 2010 rating decision.  His spouse has been appointed as the fiduciary payee in this regard.  The Board has considered listing her as the appellant on the caption page of this decision.  However, at no time has his spouse participated in the filing of the appeal by presenting a Notice of Disagreement (NOD) or Substantive Appeal.  Those actions have been undertaken by the Veteran's appointed representative.  See 38 C.F.R. § 20.301 (2015).  As such, the Veteran is listed as the appellant.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board in July 2014, the Board remanded it to obtain a medical opinion concerning the etiology of the Veteran's sleep apnea.  At that time the Board indicated that the medical evidence of record was insufficient to decide the claim, noting that the evidence showed that the Veteran had been diagnosed as having two forms of sleep apnea: obstructive and central.  The Board particularly sought an opinion to address whether sleep apnea was caused or aggravated by the service-connected cognitive disorder and dissociative episodes due to PTSD, noting that the evidence suggested a relationship between the two.  

In December 2014, the Veteran was afforded a VA examination and medical opinions were associated with the claims file.  The examiner rendered negative etiological opinions, finding that it was less likely than not that any aspect of the Veteran's sleep apnea was caused or aggravated by the service-connected cognitive disorder and dissociative episodes due to PTSD.  The examiner also found it less likely than not that sleep apnea was related to reported in-service head injury.  In terms of rationale, the examiner remarked that obstructive sleep apnea was caused by a blockage in the airway due to soft tissue collapse at the back of the throat, with the most common cause in adults being obesity.  The examiner also remarked that "cognitive disorder and sleep apnea can co-exist in patients, but that this did not indicate any association between the two. "

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

The December 2014 examination report is insufficient to decide the claim.  Although the examiner explained that obstructive sleep apnea was not related to the service-connected cognitive disorder and dissociative episodes, but rather obesity, she did not adequately address central sleep apnea.  As such, the examination report must be returned.  38 C.F.R. § 4.2.

The Board also notes that the evidence also indicates possible association between sleep apnea and the Veteran's service-connected Gulf War Syndrome manifested by fibromyalgia, irritable bowel syndrome, headaches, disorientation, blurred vision and memory loss.  In May 2006, the Veteran underwent a sleep study.  A February 2007 VA note regarding the study reflects that the interpreting doctor was "concerned re[garding] drugs that suppress respiratory drive, i.e. narcotics."  In this regard, the Board notes that the Veteran takes Vicodin, a narcotic, for his fibromyalgia.  See July 31, 2015, Fibromyalgia Disability Benefits Questionnaire.  Upon remand, the examiner should address this question.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board finds that the claim for entitlement to SMC is inextricably intertwined with the claim to reopen service connection for sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the claim for SMC must be remanded to allow for the further development and readjudication of the claim for service connection for sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the December 2014 examination (if available) to obtain an addendum opinion as to the etiology of the diagnosed sleep apnea.  Specifically, the examiner is asked to offer opinions addressing: 

a)  Whether it is at least as likely as not (e.g., a 50 percent or greater probability) that central sleep apnea is caused or aggravated by the service-connected cognitive disorder and dissociative episodes due to PTSD; and 

b)  Whether it is at least as likely as not (e.g., a 50 percent or greater probability) that sleep apnea, central and/or obstructive, is caused or aggravated by the narcotics (Vicodin) that the Veteran takes for the service-connected Gulf War Syndrome manifested by fibromyalgia, irritable bowel syndrome, headaches, disorientation, blurred vision and memory loss.

If the examiner who performed the December 2014 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions should be provided.  If the examiner cannot reach a conclusion without resorting to speculation, he should explain why a response would be speculative.

2.  Readjudicate the claims for entitlement to service connection for sleep apnea, to include as secondary to a service-connected cognitive disorder and dissociative episodes, and entitlement to SMC.  If the benefits sought on appeal are not fully granted, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




